The defendant and another were fined by the county court of Yancey for a contempt of the court "by fighting in the yard of the courthouse, *Page 146 
before the courthouse door, and in the presence of the court." The defendant appealed to the Superior Court, where it was agreed by the solicitor for the State that the case should be presented to the court as upon a certiorari; and on the motion of the solicitor to dismiss the case, on the ground that the matter was wholly in the discretion of the county court, and not subject to the supervision of the Superior Court, the defendant's counsel contended that, although the quantum of punishment for contempt may be a matter entirely in the discretion of the county court, yet, whether the act of the defendant was a contempt or not might be inquired of by a court of appellate jurisdiction. It was further proposed to be shown to the court that the act complained of was not done either in the presence or hearing of the court below, and that for the said act the defendant had been indicted and punished in the Superior Court.
The court was of opinion with the solicitor, and ordered the case to be dismissed, from which judgment the defendant appealed to the Supreme Court.
The power to commit or fine for contempt is essential to the existence of every court. Business cannot be conducted unless the court can suppress disturbances, and the only means of doing that is by immediate punishment. A breach of the peace in facie curiae is a direct disturbance and a palpable contempt of the authority of the court. It is a case that does not admit of delay, and the court would be without dignity that did not punish it promptly and without trial. Necessarily there can be no inquiry de novo
in another court as to the truth of the fact. There is no mode provided for conducting such an inquiry. There is no prosecution, no plea, nor issue upon which there can be a trial. Indeed, the person is conclusively fixed with the act, for the record declares it to have been done in court, and the record is entitled to as much faith in that statement as it is as to any other matter appearing by the record to have been transacted by or before the court. It makes it as certain, judicially speaking, that this person and another fought in the presence of the court as that the court fined them therefor; and the fact cannot be controverted.
S. v. Yancy, 4 N.C. 133, establishes that punishment for a contempt, and a conviction on an indictment for the same act, when a crime, diversointuitu, and will stand together. Besides, the fine for the contempt was here the first laid, and, therefore, could not be affected by the subsequent proceeding by indictment. *Page 147 
Admitting, then, that this writ of certiorari would lie in any case of the kind, it was properly refused in this.
PER CURIAM.                                                Affirmed.
Cited: S. v. Mott, 49 N.C. 450; Robins ex parte, 63 N.C. 312; Bakerv. Cordon, 86 N.C. 120; In re Deaton, 105 N.C. 61, 64; In re Briggs,135 N.C. 129; Ex parte McCown, 139 N.C. 104.
(201)